            Case 5:19-cv-00470-G Document 4 Filed 05/24/19 Page 1 of 2



                         UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF OKLAHOMA

 CHRISTINA SMITH, individually and as next
 friend of her son, Joshua England,
                                 Plaintiff,
                      – against –                                  COMPLAINT AND
                                                                    JURY DEMAND
 JOE ALLBAUGH, CARL BEAR, ROBERT
 BALOGH, WENDELL MILES, LAURA HAYS,
                                                               CASE NO. CIV-19-470-G
 LAURA NOBLE, OKLAHOMA DEPARTMENT
 OF CORRECTIONS OFFICERS JOHN DOES #1-
 10, and CASE MANAGER RICHARD ROE;
                                 Defendants.



                                     AFFIDAVIT OF MERIT

               I, Paul DeMuro, an attorney duly admitted to practice in the courts of the State of

Oklahoma, declare under penalty of perjury:

               1.        I am a member of Fredric Dorwart Lawyers, PLLC. I have been practicing

law for over 25 years.

               2.        I represent Plaintiff Christina Smith on behalf of her deceased son Joshua

England in this case. Joshua died at Joseph Harp Correctional Facility (“Harp”) in May 2018 from

a ruptured appendix that Harp staff ignored and failed to treat.

               3.        In accordance with 51 Okla. Stat. § 19.1, if applicable and enforceable,

Plaintiff requested that a physician with an expertise in providing medical services to people who

are incarcerated review Joshua’s Harp medical records.

               4.        The medical expert provided Plaintiff with a written opinion determining

that, based on his medical qualifications, his years of experience treating patients, including

patients in jail facilities, and his review of the medical records from Harp, a reasonable
            Case 5:19-cv-00470-G Document 4 Filed 05/24/19 Page 2 of 2



interpretation of the facts supports a finding that the acts and omissions of the Defendants in this

case constituted, at the very minimum, negligence.

               5.      On the basis of his review, the medical expert concluded and Plaintiff agrees

that Plaintiff’s claim is meritorious and based on good cause.



                                                     RESPECTFULLY SUBMITTED,


                                                     /s/ Paul DeMuro
                                                     Paul DeMuro, OBA No. 17605
                                                     FREDERIC DORWART, LAWYERS PLLC
                                                     Old City Hall Building
                                                     124 East Fourth Street
                                                     Tulsa, Oklahoma 74103-5010
                                                     Telephone: (918) 583-9922
                                                     Facsimile: (918) 583-8251
                                                     pdemuro@fdlaw.com
